TERMINATION AND RELEASE




This Exchange Agreement  is made and entered into this ___ day of October, 2007,
by and between Broadcast International, Inc., a Utah Corporation (“Broadcast”),
Leon Frenkel, an individual (“Frenkel”).




Whereas, Broadcast entered into a Stock Purchase Agreement dated October 28,
2006, with Frenkel (“Stock Purchase Agreement”), a copy of which is attached
hereto and incorporated herein by reference; and,




Whereas, Broadcast, pursuant to the Stock Purchase Agreement, granted to Frenkel
four common stock purchase warrants (“A” Warrants, “B” Warrants, “C” Warrants
and “D” Warrants collectively referred to as the “Warrants”), copies of which
are attached hereto and incorporated herein by reference; and,




Whereas, the parties desire now to exchange certain of the warrants and provide
for consideration for the cancellation on the terms and conditions contained
herein.




Now, therefore, in consideration of the above and the terms and conditions set
forth hereafter, the parties agree as follows:







1.

Warrant Cancellation. Subject to the provisions of Paragraph 2 below, the C and
the D Warrants shall be cancelled and broadcast shall issue to Frenkel in
exchange for such Warrants the sum of 650,000 shares (the “Shares”) of Broadcast
common stock. If at any time after the date of this agreement, Broadcast shall
determine to prepare and file with the SEC a Registration Statement to register
any of its securities under the 1933 Securities Act, then Broadcast shall
include all of the Shares in such registration.




2.

Release of Restrictions.  Frenkel has made provision to acquire certain shares
of Broadcast common stock from third parties (Third Party Shares), which have
contractual trading restrictions associated with such shares. In consideration
of this agreement and the terms and conditions contained herein, Broadcast
agrees that it will release the trading restrictions relative to such shares and
Frenkel shall acquire such shares with no contractual restrictions.  Broadcast
will provide Frenkel with a written release of such contractual trading
restrictions at the time of settlement of the purchase of the Third Party
Shares. Such Third Party Shares shall, however, be subject to any standard
trading restrictions as may be imposed by Rule 144 or other securities rules and
regulations. Broadcast will provide an opinion from Broadcast’s company legal
counsel acceptable to Frenkel, at Broadcast’s expense, necessary for the resale
of such shares pursuant to Rule 144 under the Securities Act of 1933. This
Exchange Agreement is expressly conditioned upon the settlement and delivery to
Frenkel of a stock certificate reissued in the name of Frenkel of the Third
Party Shares. In the event that settlement and delivery of the Third Party
Shares to Frenkel is not consummated and the contractual trading restrictions is
not released according to the terms hereof, then this Exchange Agreement
(including but not limited to the cancellation and exchange of the C and D
Warrants as provided in paragraph 1) shall be terminated and shall be null and
void.







3.

Settlement with Toth.  The release of the trading restrictions described in
Paragraph 2 is expressly conditioned upon Broadcast and Douglas Toth and or
Telperion Consulting entering into a settlement and release agreement providing
for mutual releases of any and all claims by any party against the other and
containing mutual non-disclosure provisions concerning all matters including
this agreement.




4.

Representations of Broadcast.




a.  The Shares are duly authorized and, upon issuance will be validly issued,
fully paid and non-assessable, free from all taxes, liens, claims, encumbrances
and charges with respect to the issuance thereof, and will not be subject to
preemptive rights or similar rights of stockholders of Broadcast.




 b.  Broadcast has the requisite corporate power and authority to enter into
perform this Exchange Agreement and to issue the Shares in accordance with the
agreements by Broadcast and the consummation by it of the transactions
contemplated herein have been duly authorized by Broadcast’s Board of Directors
and no further consent or authorization is required by Broadcast, its Board of
Directors or its stockholders.    




5.

Non-Disclosure. Broadcast and Frenkel agree that this Exchange Agreement is
confidential, and neither party will disclose its contents or the identity of
either one of them.




6.

Other.  

a.  Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid.  Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, fourteen (14) days after the date of deposit in the mail, as follows:




i.  If to Frenkel:




Leon Frenkel

1600 Flat Rock Road

Penn Valley, PA 19072


 










ii.  If to Broadcast:




Rodney M. Tiede

7050 Union Park Ave. #600

Salt Lake City, Utah  84047

Fax: 801-562-1773







Any party may change its address for notice hereunder by notice to the other
parties hereto in writing.




b.  Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.




c.  Waivers and Amendments.  This Agreement may be amended, modified, superceded
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.




d.  Governing Law.  This Agreement shall be governed by and be construed in
accordance with the internal laws of the State of Utah applicable to agreements
made and to be performed entirely with such state.  




e.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




f.  Attorneys’ fees.  In the event there is a default under this Agreement, the
party in default shall pay all costs, expenses and attorneys’ fees incurred by
the other party in enforcing its rights hereunder.




g.  Headings.  The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.




h.  Further Actions.  Each party hereto will execute such further documents and
instruments and take such further actions as may reasonably be requested by the
other party to consummate or to otherwise effect the other purposes of this
agreement. The foregoing notwithstanding, this Exchange Agreement shall be
effective in all respects, upon execution hereof upon satisfaction of the
conditions provided herein, and other actions shall be deemed required only to
more completely document the intent of the parties.




i.  Availability of Equitable Remedies.  Since a breach of the provisions of
this Agreement could not adequately be compensated by money damages, any party
shall be entitled in addition to any other right or remedy available to it, to
apply to a court of competent jurisdiction restraining such breach or threatened
breach and to specific performance of any such provision of this Agreement, and,
in either case, no bond or other security shall be required in connection
wherewith.




j.  Authority of Signors.  Each of the signors of this Agreement represents and
warrants that he has the authority from each respective party to enter into this
Agreement for and in behalf of the party for which and that such action has been
duly authorized by the appropriate corporate action by the party.




In witness whereof, the parties have executed this Agreement effective as of the
date first above written.
















BROADCAST INTERNATIONAL, INC

A Utah Corporation













/s/         Rodney M. Tiede    

By:

Rodney M. Tiede

Title:

President













/s/     Leon Frenkel      

Leon Frenkel



























